IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 GERONIMO ROSADO JR.,                         : No. 49 MM 2018
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 COMMONWEALTH OF PENNSYLVANIA,                :
                                              :
                     Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writs of Mandamus and Writs of Prohibitation

[sic] Pursuant 1919 Sovereighn [sic] Constitution” is DENIED.